COURT OF APPEAL, FIRST CIRCUIT
                                             STATE OF LOUISIANA




RE:    Docket Number   2021 -CA -1316



In Re Interdiction of Robert E. Cockerton


                                                                  16th Judicial District Court
                                                                  Case #:   135323
                                                                  St. Mary Parish




On Application for Rehearing filed on 04/ 21/ 2022 by Carl Schaefer
Rehearing




                                                                                h. Michael McDonald


                                                                                                       471,
                                                                                Walter I. Lanier III


                                                                                                              All


                                                                                           Wolfe




Date        MAY 1 9 2022

 0 I S "r
Rodd Naquin, Clerk